PER CURIAM.
The plaintiff wife is appealing from a modifying order in a divorce suit decreasing support payments.
The two children involved are boys born in 1953 and 1956. In 1961 the original decree provided for $25 per month for each; in 1963 it was stipulated that the payments would be increased to $50 per month. The defendant husband’s income increased and in 1966 support was raised to $100 per month.
In February 1967 the husband filed a motion for modification. There was evidence that the defendant’s income had substantially decreased and that he was borrowing money to stay in business. The trial court apparently believed such evidence and concluded that this was a material change in circumstances and reduced the payments to $65 per month for each child.
We find that the trial court’s action was within the limits of the discretion delegated to the trial court and affirm the order of modification' State ex rel McKee v. McKee, 237 Or 583, 587, 392 P2d 645 (1964).
Affirmed.